This is an appeal, together with a bill of exceptions therein, by the defendants from a decree under the mandate of this Court in LaFleur et ux. v. Zelenko et al., 101 Vt. 64, 141 A. 603. The appeal is based on the ground that no specific route of the right of way in question was designated therein. But as the decree seems to be in accordance with the mandate of this Court the exceptions are overruled, the appeal is dismissed, without prejudice however and without costs, and cause remanded.
Let the defendants, if so advised, apply to the court of chancery for such relief as they may be entitled to in accordance with the procedure marked out in Stevens v. McRae, 97 Vt. 76, 81-82, 122 A. 892.
By order of Court. *Page 416